Citation Nr: 0806292	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for chronic pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1945 to November 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 12, 2005, the Board granted the veteran's motion 
to advance the case on the docket due to the veteran's 
advanced age. 38 C.F.R. § 20.900(c).

During the course of this appeal, additional evidence 
referring the the veteran's service-connected psychiatric 
disability has been submitted.  It appears that this may 
raise a claim for an increased rating for that disorder.  
This issue is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In September 2001 and in March 2006, the veteran received 
information of notice and duty to assist requirements 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA). Subsequently, in Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008) the United States Court of 
Appeals  for Veterans Claims (Court), established significant 
new requirements with respect to content of the duty to 
assist which must be provided to a veteran who is seeking a 
higher disability rating.  

With respect to increased rating claims, in Vazquez-Flores, 
the Court specifies that 38 U.S.C.A. § 5103(a) requires at a 
minimum; "(1) notification to a claimant that he or she 
provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and  daily life"; "(2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for the entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result) the Secretary must provide at 
least general notice of that requirement to the claimant"; 
"(3) "the claimant must be notified should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life"; "(4) the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability".
        
The record shows that while some notification and duty to 
assist requirements have been satisfied, pertinent increased 
rating notification requirements pursuant to Vazquez-Flores 
have not been identified by the RO.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send a revised duty to 
assist notice that addresses notification 
requirements as set forth in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1), and 
Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008).  The veteran 
should be afforded an appropriate period 
to respond to the revised notification.  

2.  Thereafter, the RO should reajudicate 
the veteran's claim for an increase rating 
for chronic pulmonary tuberculosis, 
considering any additional evidence 
received since the last supplemental 
statement of the case (SSOC). If the 
benefit sought on appeal remains denied, 
the RO should furnish a supplemental 
statement of the case to the veteran and 
his representative and give them the 
opportunity to respond thereto.	


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


